United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                          October 15, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                             No. 03-20418
                           Summary Calendar


                        EUGENIO VELA LUEVANO,

                                                  Petitioner-Appellant,

                                 versus


           BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                                   Respondent-Appellee.


            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-01-CV-4315)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eugenio   Vela   Luevano,   federal    prisoner   number    80990-079,

appeals the dismissal of his 28 U.S.C. § 2241 petition by which he

challenged a 1998 removal order.       Luevano is serving a 78-month

sentence for illegal reentry after deportation, for which he was

convicted on 10 April 2000.

     The   district   court   held   that   it   lacked   subject     matter

jurisdiction for Luevano's § 2241 petition because: (1) Luevano is

not under order of removal and therefore is not in custody of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Immigration and Naturalization Service; and (2) Luevano did not

exhaust his administrative remedies.     We review de novo a district

court’s rulings on jurisdiction. E.g., Zolicoffer v. United States

Dep’t of Justice, 315 F.3d 538, 540 (5th Cir. 2003).

     Leuvano insists that he is in custody pursuant to a prior

deportation order because the INS may reinstate the order of

removal.      Leuvano has not demonstrated error in the district

court's determination that he failed to meet the "in custody"

requirement for purposes of 28 U.S.C. § 2241 jurisdiction.       Our

court has held:     “For a court to have habeas jurisdiction under

section 2241, the prisoner must       be ‘in custody’ at the time he

files his petition for the conviction or sentence he wishes to

challenge”.    Zolicoffer, 315 F.3d at 540.    Luevano is in custody

for the conviction on illegal reentry; he is not in custody of the

INS for the purposes of challenging the order of deportation.

     Finally, Luevano has abandoned the exhaustion issue by failing

to adequately brief his claim that he exhausted his administrative

remedies.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993);

FED. R. APP. P. 28(a)(9).

                                                         AFFIRMED




                                  2